Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

EUGENE SHIVERS, *
Plaintiff, *
v. , . CIVIL NO. JKB-19-2434
ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY *
ADMINISTRATION
Defendant. *
Hook a
MEMORANDUM

Eugene Shivers (“Plaintiff”) filed suit against Andrew Saul, Commissioner of the Social
Security Administration (“Defendant”), alleging violations of the Rehabilitation Act of 1973, 29
U.S.C. § 701, et seg. (the “Rehabilitation Act”) and Title VII of the Civil Rights Act of 1964 (“Title
VII"), as amended, 42 U.S.C. § 2000e, et seg. (Compl., ECF No. 1.) Defendant moves to dismiss,
or in the alternative, for summary judgment. (ECF No. 14.) No hearing is required. See Local
Rule 105.6 (D. Md. 2018). For the reasons set forth below, Defendant’s motion to dismiss will be
GRANTED in part and DENIED in part. |
I. Background and Procedural History!

At all relevant times, Plaintiff has worked as an Employer Reporting Technician in the Social
Security Administration (“SSA”)’s Division of Earnings and Business Services, Office of Earnings
and International Operations, and Office of Central Operations. (Compl. J 20.) In 2014, Plaintiff

alleges that he was diagnosed with a Traumatic Brain Injury, a Cognitive Communication Deficit,

 

' The facts in this section are taken from the Complaint and construed in the light most favorable to the plaintiff.
ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997).

 
 

Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 2 of 14

and a slow rate of mental processing as a result of a near-fatal car accident, and these conditions
render him disabled within the meaning of the Rehabilitation Act. (Ud. | 22-23.)

Plaintiff alleges that he has been subjected to a variety of adverse employment actions as a
result of his disability. First, Plaintiff argues that his supervisors unreasonably denied six
Reasonable Accommodation requests for workplace accommodations in 2015 and 2017. dd. Tf
24-32.) Plaintiff submitted three separate requests for a flexible work schedule to accommodate
“the reversal of his sleep/wake cycle” on September 15, 2015, November 17, 2015, and February
1, 2017. Ud. §J 26-27, 29.) On November 30, 2015, Plaintiff requested permission to use one
large computer monitor (instead of dual monitors) because of the limited range of motion in his
neck caused by his disabilities. (fd. 28.) To accommodate the fatigue caused by his disabilities,
Plaintiff requested periodic rest breaks on March 7, 2017. (Ud. J 30.) Lastly, on July 20, 2017,
Plaintiff requested that someone assist him during meetings with management to ensure that he
understood management’s communications because of the memory problems caused by his
disabilities. (id. 931.)

Plaintiff further alleges that Defendant unfairly charged him as Absent Without Leave
(“AWOL”) on several occasions in 2017. (Id. 33.) Based on a request that Plaintiff made under
the Family and Medical Leave Act (the “FMLA”), Defendant allowed Plaintiff to arrive at work
up to one hour after his official work start time up to three times per week. (/d. | 34.) If Plaintiff
was late by more than one hour, management would grant him one hour of FMLA leave and charge
him AWOL for the remaining time exceeding the hour. (/d.) In April 2017, Brian Carreras, one
of Plaintiff's first-level supervisors, proposed that Plaintiff be suspended for five days for the
charge of being AWOL on twelve separate occasions in 2016 and 2017. (id 135.) Although

Plaintiff stated in writing that he disagreed with Carreras’ proposal, the proposed suspension was
Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 3 of 14

upheld by Branch Manager Rene Phillips, one of Plaintiff's second-level supervisors, and Plaintiff
served the suspension in June 2017. (dd. *] 36-38.)

In April 2017, Phillips told Plaintiff that he would be required to report to another building,
purportedly in response to allegations that Plaintiff made threats against someone. Ud. ¥ 39.)
Plaintiff's supervisors did not give Plaintiff any information about the allegations against him,
despite Plaintiff's “several requests for information.” (/d.) After more than a month of reporting
to another building, Plaintiff was told to return to his former building in May 2017. (id. § 40.)
Although Plaintiff told management that “he was fearful for his safety and he did not want to return
to his former building,” management told Plaintiff to go back anyway. (Id)

Additionally, on or about March 9, 2018, Plaintiffs access to the Agency’s computer
systems was denied. (/d. J 41.)

Plaintiff filed Equal Employment Opportunity (“EEO”) complaints alleging discrimination
and hostile work environment on January 23, 2017, June 23, 2017, and July 25, 2018. Ud 4 9;
Mot. Dismiss Exs. 23, 27, 33, ECF Nos. 14-25, 14-29, 14-35.) After Defendant completed Reports
of Investigations (“ROI”) and Plaintiff requested an Equal Employment Opportunity Commission
(“EEOC”) hearing, Administrative Judge Enechi A. Modu issued an order consolidating Plaintiffs
EEO complaints on March 29, 2019. (Compl. §f 14-16.) On April 18, 2019, Plaintiff withdrew
his request for a hearing and requested a Final Agency Decision. (fd § 17.) On May 24, 2019,
Administrative Judge Modu issued a Memorandum and Order of Dismissal with prejudice,
remanding to the SSA for issuance of a Final Agency Decision. (Jd. J 18.) Three days after
Plaintiff filed his Complaint, the SSA issued its Final Agency Decision on August 25, 2019,
finding that the SSA did not discriminate against Plaintiff based on failure to provide reasonable

accommodations, disability, or prior EEO activity. (Mot. Dismiss Ex. 42 at 40, ECF No. 14-44.)
Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 4 of 14

Plaintiff sued Defendant for violations of the Rehabilitation Act and Title VIL. (Compl. {9
1, 4.) Plaintiff claims that Defendant unlawfully discriminated against him under the
Rehabilitation Act “by denying Plaintiff's requests for a flexible work schedule, charging Plaintiff
AWOL, requiring Plaintiff to report to a different building, denying Plaintiff's requests to take
leave as needed, and denying Plaintiff’s computer systems access.” (/d. 9 50.) Plaintiff also claims
that the aforementioned actions constituted unlawful retaliation in violation of Title VII in response
to Plaintiff's EEO complaints of discriminatory harassment and requests for reasonable
accommodations. (/d. § 61.)
if. Legal Standard

Defendant moves to dismiss, or in the alternative, for summary judgment. (Mot. Dismiss,
ECF No. 14.) To survive a motion to dismiss, “a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
US. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial
plausibility exists “when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” jd at 678. An
inference of a mere possibility of misconduct is insufficient to support a plausible claim. Jd. at
679. Rather, “[flactual allegations must be enough to raise a right to relief above the speculative
level.” Twombly, 550 U.S. at 555. “A pleading that offers ‘labels and conclusions’ or .. . ‘naked
assertion[s]’ devoid of ‘further factual enhancement”” will not suffice. Jgbal, 556 U.S. at 678
{alteration in original) (quoting Twombly, 550 U.S. at 555, 557). Although when considering a
motion to dismiss, a court must accept as true all factual allegations in the complaint, this principle

does not apply to legal conclusions couched as factual allegations. Twombly, 550 U.S. at 555.

 
 

Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 5 of 14

Defendant moves in the alternative for summary judgment and proffers several documents
in support. “A motion styled in this manner implicates the court’s discretion under Rule 12(d) of
the Federal Rules of Civil Procedure,” Sager v. Hous. Comm'n, 855 F. Supp. 2d 524, 542 (D. Md.
2012), which provides that “[i]f, on a motion under Rule 12(b)(6) . . . matters outside the pleadings
are presented to and not excluded by the court, the motion must be treated as one for summary
judgment under Rule 56,” Fed. R. Civ. P. 12(d) (emphasis added). “Nevertheless, a district judge
has ‘complete discretion to determine whether or not to accept the submission of any material
beyond the pleadings . . . or to reject it or simply not consider it.”” Sager, 855 F. Supp. 2d at
542 (quoting 5C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1366
(3d ed. 2004)).

For a court to convert a motion to dismiss into one for summary judgment, the Fourth
Circuit requires that “the parties first be afforded a reasonable opportunity for discovery.” Greater
Balt. Ctr. for Pregnancy Concerns, Inc. v. Mayor & City Council of Balt., 721 F.3d 264, 281 (4th
Cir. 2013) (internal citations and quotations omitted). Although Defendant argues that Plaintiff
squandered his “ample opportunity” to undertake discovery during the administrative proceedings
in this case (see Reply Mem. Supp. of Mot. Dismiss at 5, ECF No. 29), the Court finds that Plaintiff
“should not be denied the opportunity to use the discovery provisions of the Federal Rules of Civil
Procedure to supplement the record before adjudication of the merits of the case.” Plummer v.
Wright, Civ. No. TDC-16-2957, 2017 WL 4417829, at *4 (D. Md. Oct. 3, 2017). As a result, the
Court does not reach Defendant’s motion in the alternative for summary judgment and Plaintiff's
request for discovery to respond to the motion for summary judgment pursuant to Rule 56(d).

(Opp’n to Mot. Dismiss Ex. A, ECF No. 24-1.) Accordingly, the Court will decline to exercise its
Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 6 of 14

discretion under Rule 12(d) and will instead evaluate Defendant’s motion pursuant to Rule
12(b)(6), excising the supplemental exhibits from its consideration.
HE. Analysis

Defendant argues that Plaintiff fails to state a claim for (1) discrimination under the
Rehabilitation Act; (2) failure to accommodate under the Rehabilitation Act; and (3) retaliation
under Title VII. (Mot. Dismiss Mem. Supp., ECF No. 14-1.)

A. Rehabilitation Act—Disability Discrimination

The Rehabilitation Act makes it unlawful for the federal government to discriminate
against an “otherwise qualified individual with a disability . . . solely by reason of his or her
disability.” 29 U.S.C. § 794(a). Where a plaintiff does not provide direct evidence of
discrimination, courts apply the burden-shifting framework established by McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973). See Abilt y. Cent, Intel. Agency, 848 F.3d 305, 315 (4th Cir.
2017). To establish a prima facie case of disparate treatment under the Rehabilitation Act, a
plaintiff must show: (1) that he has a disability; (2) that he is otherwise qualified for the
employment or benefit in question; and (3) that he suffered an adverse employment action because
of his disability. Fierce v. Burwell, 101 F. Supp. 3d 543, 552 (D. Md. 2015) (citation omitted).
Although the Supreme Court has held that a plaintiff need not plead a McDonnell Douglas prima
Jacie case at the motion to dismiss stage, Swierkiewicz v. Sorema N.A., 534 U.S. 506, 515 (2002),
the plaintiff must plead facts sufficient to state each element of the asserted claim. Bass v. EI.
DuPont de Nemours & Co., 324 F.3d 761, 764-65 (4th Cir. 2003).

The Court first considers whether Plaintiff suffered an adverse employment action, “an
absolute precondition” to any employment discrimination suit. Bristow v. Daily Press, Inc., 770

F.2d 1251, 1255 (4th Cir. 1985). An adverse employment action is a discriminatory act that
Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 7 of 14

“adversely affect[s] the terms, conditions, or benefits of a plaintiff's employment.” James v. Boaz-
Allen & Hamilton, Inc., 368 F.3d 371, 375 (4th Cir. 2004) (quoting Yon Gunten vy. Maryland, 243
F.3d 858, 865 (4th Cir. 2001), abrogated on other grounds by Burlington N. & Santa Fe Ry. v.
White, 548 U.S. 53 (2006)). Of import here, an adverse employment action is one that “constitutes
a significant change in employment status, such as hiring, firing, failing to promote, reassignment
with significantly different responsibilities, or a decision causing a significant change in
benefits.” Hoyle v. Freightliner, LLC, 650 F.3d 321, 337 (4th Cir. 2011) (quoting Burlington
Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998)). Typical adverse employment actions include
“discharge, demotion, decrease in pay or benefits, loss of job title or supervisory responsibility, or
reduced opportunities for promotion.” Boone v. Goldin, 178 F.3d 253, 255 (4th Cir. 1999).
However, “not everything that makes an employee unhappy is an actionable adverse
action.” Settle v. Balt. Cnty., 34 F. Supp. 2d 969, 989 (D. Md. 1999) (internal citation
omitted), aff'd 203 F.3d 822 (4th Cir. 2000), and aff'd sub nom. Harris v. Earp, 203 F.3d 820 (4th
Cir. 2000).

Plaintiff alleges that the following constituted adverse employment actions: (1) denying
Plaintiff's requests for a flexible work schedule; (2) charging Plaintiff AWOL; (3) requiring
Plaintiff to report to a different building; (4) denying Plaintiffs requests to take leave as needed;
and (5) denying Plaintiff's computer systems access.2 (Compl. 9 50.) Only Plaintiffs AWOL
charges, however, constitute an adverse employment action for the purposes of his discrimination

claim.

 

? In his opposition to Defendant’s motion to dismiss, Plaintiff added that his removal from the job of taking calls
also constituted an adverse employment action (Opp’n to Mot. Dismiss at 19, ECF No. 24), but the Court does not
consider this argument because a plaintiff may not amend his complaint in a response to a motion to dismiss.
Zachair, Lid. v. Driggs, 965 F, Supp. 741, 748 n.4 (D. Md. 1997).

7

 
Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 8 of 14

Many courts, including this one, have held that an employer’s refusal to allow a flex
schedule does not qualify as an adverse employment action. See, ¢.g., Terry v. Perdue, Civ. No.
JKB-18-31, 2018 WL 4494883, at *5 (D. Md. Sept. 19, 2018); Carter v. Va. Dep't of Game &
Inland Fisheries, Civ. No. MHL-16-0661, 2017 WL 4413192, at *13 (E.D. Va. Sept. 29, 2017).
Likewise, requiring Plaintiff to report to a different building during the investigation of the
allegations against him and denying Plaintiff’s requests to take leave as needed did not affect the
terms and conditions of his employment. See Rock v. McHugh, 819 F. Supp. 2d 456, 470 (D. Md.
2011) (moving a defendant from an office with windows to a cubicle did not constitute an adverse
employment action); Dailey v. Lew, Civ. No. GLR-15-2527, 2016 WL 1558150, at *5—6 (D. Md.
Apr. 18, 2016) (finding no adverse employment action where a defendant imposed leave
restrictions on plaintiff). Further, Plaintiff does not explain how the denial of his computer systems
access on one day in March 2018 affected the terms and conditions of his employment.

Generally, an AWOL charge without any further negative consequences does not rise to
the level of an adverse employment action. See, e.g., Spriggs v. Pub. Serv. Comm'n of Md., 197
F, Supp. 2d 388, 397 (D. Md. 2002). In this case, however, Plaintiff's AWOL charges resulted in
a five-day unpaid suspension, and such decrease in pay qualifies as an adverse employment action
that affected the terms and conditions of Plaintiff's employment. See Allen v. Rumsfeld, 273 F.
Supp. 2d 695, 705-706 (D. Md. 2003).

Although Plaintiff's unpaid suspension was an adverse employment action, Plaintiff fails
to plausibly plead that his suspension was imposed because of his disability. In Plaintiff's
Complaint, he alleges that “[o]ther employees who were similarly situated, but members of a
different protected class than Plaintiff, have received different terms and conditions of

employment” and that Plaintiff “believes he was subjected to discrimination because of his
Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 9 of 14

disability.” (Compl. § 55-56.) Although plaintiffs in employment discrimination suits are not
required as a matter of law to point to a similarly-situated comparator, Bryant v. Aiken Reg’l Med
Cirs., Inc., 333 F.3d 536, 545 (4th Cir. 2003), where a plaintiff's evidence of discrimination centers
“upon a comparison to an employee from a non-protected class, . . . the validity of [his] prima
facie case depends upon whether that comparator is indeed similarly situated,” Haywoed v. Locke,
387 F. App’x 355, 359 (4th Cir. 2010). Plaintiffs passing reference to disparate treatment is
unsubstantiated by any factual allegations, and such conclusory allegations are insufficient to state
a claim for relief. See Terry, 2018 WL 4494883, at *9 (citing Twombly, 550 U.S. at 555).
Accordingly, Plaintiffs claim of discrimination under the Rehabilitation Act fails.

B. Rehabilitation Act—Failure to Accommodate?

Plaintiff also claims that by denying his six Reasonable Accommodation requests in 2015
and 2017, Defendant failed to accommodate his disabilities in violation of the Rehabilitation Act.
(Compl. { 49.) To establish a claim for failure to accommodate under the Rehabilitation Act, a
plaintiff must show that (1) he has a disability; (2) his employer knew of the disability; (3) with
reasonable accommodations he is otherwise qualified to perform the essential functions of the
employment position in question; and (4) his employer refused to make such reasonable
accommodations. Lewis v. Gibson, 621 F. App’x 163, 164 (4th Cir. 2015), cert. denied sub
nom. Lewis v. McDonald, 136 8. Ct. 840 (2016) (mem.).

“Reasonable accommodations” are “[mJodifications or adjustments to the work
environment, or to the manner or circumstances under which the position held or desired is
customarily performed, that enable an individual with a disability who is qualified to perform the

essential functions of that position.” 29 C.F.R. § 1630.2(0)(1)(i1). “Not every job-related request

 

3 Although Plaintiff treats the disability discrimination and failure to accommodate claims under the Rehabilitation
Act jointly in Count One of his Complaint (see Compl. { 49), the Court analyzes each claim separately.

9
Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 10 of 14

by a disabled employee that is denied by his employer wil! subject the employer to liability for
failure to provide a reasonable accommodation.” See Fierce, 101 F. Supp. 3d at 550. Rather, the
denial of a request by a disabled employee could subject the employer to liability only if there is
“a causal relationship between the disability and the request for accommodation,” or, in other
words, if “the requested accommodation was necessary in order for [him] to perform the essential
functions of [his] job.” Jd. (quoting Gaines v. Runyon, 107 F.3d 1171, 1175 (6th Cir.
1997) (emphasis added)).

Here, like in Fierce, Plaintiff fails to explain why any of the Reasonable Accommodations
that he requested were necessary for him to perform the essential functions of his job at the SSA.
101 F. Supp. 3d at 549-50. In Plaintiffs Complaint, he argues that his three requests for a flexible
work schedule were “due to the reversal of his sleep/wake cycle caused by his disabilities.”
(Compl. {f{] 26-27, 29.) He further alleges that he “requested permission to use one large computer
monitor because due to his disabilities, it is difficult for him to use dual monitors, given the neck
action required to turn and use two monitors.” (/d. 28.) Plaintiff also “requested periodic rest
breaks due to fatigue caused by his disabilities.” (Jd. 930.) Further, he “requested someone to
assist him during meetings with management due to memory problems to ensure he understood
management’s communications.” Ud. 931.) Plaintiff's Complaint contains no factual allegations
regarding why his disabilities necessitated the requested accommodations for him to perform the
essential functions of his role as an Employer Reporting Technician. Indeed, Plaintiff merely
argues that management’s denials of his requests “were unreasonable because Plaintiffs requested
workplace accommodation [sic] were reasonable.” (/d. 7 32.) Such a tautological conclusion falls
short of the pleading standard articulated in Twombly, and as such, Plaintiffs failure to

accommodate claim under the Rehabilitation Act must also be dismissed. 550 U.S. at 555 (“While

10
Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 11 of 14

a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
allegations, a plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief” requires
more than labels and conclusions, and a formulaic recitation of the elements of a cause of action
will not do.”),

C. Title Vil—Retaliation

Title VII prohibits an employer from “discriminat[ing] against any individual” because that
individual “opposed any practice made an unlawful employment practice by this subchapter,” or
“made a charge, testified, assisted or participated in any manner in an investigation, proceeding or
hearing under this subchapter.” 42 U.S.C.A. § 2000e-3(a). As with discrimination claims,
plaintiffs may prove retaliation either through direct and indirect evidence of retaliatory animus,
or through the burden-shifting framework of McDonnell Douglas. Foster v. Univ. of Md.-E.
Shore, 787 F.3d 243, 249 (4th Cir. 2015). Whether a plaintiff proceeds by direct evidence or
the McDonnell Douglas burden-shifting method, he must show that (1) he engaged in protected
activity; (2) his employer took an adverse employment action against him; and (3) there is a causal
relationship between the protected activity and the adverse employment action. Jacobs v. N.C.
Admin. Off: of the Cts., 780 F.3d 562, 577 (4th Cir. 2015).

Plaintiff argues that both his EEO complaints starting in January 2017 and his Reasonable
Accommodation requests starting in September 2015 constituted protected activities under Title
VIL. (Compl. 7 61.) Plaintiff alleged that his supervisors became aware of this protected activity
“when they were informed by Plaintiff as part of the complaint process through Defendant’s EEO
office or were otherwise informed about Plaintiff's EEO activity” and that they were also informed
about Plaintiff's Reasonable Accommodation requests. (/d. J 65.) Plaintiff alleges that “[s]oon

after complaining,” he was subjected to unlawful retaliation under Title VII. Ud. 62.) Defendant

11
 

Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 12 of 14

allegedly retaliated “by denying Plaintiff's requests for a flexible work schedule, charging Plaintiff
AWOL, requiring Plaintiff to report to a different building, denying Plaintiff's requests to take
leave as needed, and denying Plaintiffs computer systems access.” (Id. J 63.)

As to the first prong, Plaintiff's EEO complaints and Reasonable Accommodation requests
clearly constituted protected activity within the meaning of Title VII. See, e.g., Hooven-Lewis vy.
Caldera, 249 F.3d 259, 272 (4th Cir. 2001) (explaining that filing an EEO complaint constitutes
protected activity); Terry, 2018 WL 4494883, at *6 (naming, infer alia, Reasonable
Accommodation requests as protected activities).

Second, Plaintiff's five-day unpaid suspension as a result of his AWOL charges constitutes
an adverse employment action for the purposes of his retaliation claim.4 Unlike for a
discrimination claim, a plaintiff claiming retaliation need not demonstrate that an adverse action
affected his “terms or conditions of employment.” White, 548 U.S. at 70. Instead, he must allege
that the action was “materially adverse,” meaning that it “might have dissuaded a reasonable
worker from making or supporting a charge of discrimination.” Jd. at 68 (internal quotation marks
and citations omitted). The purpose of the material adversity standard is to “separate significant
from trivial harms” in the “particular circumstances” of the plaintiff. Jd. For example, while “[a]
supervisor’s refusal to invite an employee to lunch is normally trivial,” a decision to “excludfe] an
employee from a weekly training lunch that contributes significantly to the employee’s
professional advancement might well deter a reasonable employee from complaining about

discrimination.” Jd. at 69.

 

4 Although in his opposition to the motion to dismiss Plaintiff alleges additional adverse employment actions,
including “write-ups, counselings [sic], accusations of being AWOL . . . accusations of not performing his job
duties,” a month-long suspension, and a negative performance review (see Opp’n to Mot. Dismiss at 21-22), the
Court does not consider these additional facts because a plaintiff may not amend his complaint in his response to the
motion to dismiss. Zachair, 965 F. Supp. at 748 n.4.

12

 
 

Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 13 of 14

Although the material adversity standard is less stringent than the adverse action test for
discrimination claims under the Rehabilitation Act, see, e.g., Madock v. McHugh, Civ. No. ELH-
10-02706, 2011 WL 3654460, at *26 (D. Md. Aug. 18, 2011) (internal citation omitted), only the
AWOL charges upon which Plaintiff's five-day unpaid suspension were based constitute an
adverse action for the purposes of Plaintiff’s retaliation claim. Neither the denial of Plaintiff's
requests for a flexible work schedule nor Plaintiff's requests to take leave as needed qualify as
materially adverse. See Parsons vy. Wynne, 221 F. App’x 197, 198 (4th Cir. 2007) (removing the
plaintiff from an alternative work schedule did not constitute a materially adverse action). Plaintiff
also does not explain why requiring Plaintiff to report to a different building during the
investigation of the complaint against him or denying Plaintiffs computer systems access for one
day in March 2018 would deter a reasonable employee from complaining about discrimination.
On the other hand, for the reasons described above, see supra § IIIA, Plaintiffs five-day
suspension also constitutes an adverse employment action for the purposes of his retaliation claim.

Third, Plaintiff alleges a plausible causal connection between his protected activities and
the five-day suspension, There must be “very close” temporal proximity between an employer's
knowledge of an employee’s protected activity and an adverse action against that employee to
demonstrate a retaliatory motive. Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001).
The Fourth Circuit has explained, for example, that in some circumstances, the passage of two
months between a protected activity and an adverse employment action may be “sufficiently long
so as to weaken significantly the inference of causation.” King v. Rumsfeld, 328 F.3d 145, 151 n.5
(4th Cir. 2003). Here, Plaintiff alleges a series of protected activities, starting with Reasonable
Accommodation requests in September 2015 and continuing through his EEO complaints, which

caused Defendant to retaliate through the imposition of a five-day suspension. (Compl. { 61.)

13

 
Case 1:19-cv-02434-JKB Document 30 Filed 12/02/20 Page 14 of 14

Carreras proposed Plaintiff's suspension on April 27, 2017, and Plaintiff ultimately served that
suspension from June 9, 2017 to June 23, 2017. (id. §§ 35, 38.) Thus, the proposal of the
suspension was made almost two months after Plaintiff made a Reasonable Accommodations
request for “periodic rest breaks” on March 7, 2017. (id. §§ 30, 35.) Although the time lapse
between Plaintiffs protected Reasonable Accommodation request and the suspension could
weaken the inference of causation and Defendant alleges that its nondiscriminatory reason for
applying the suspension was adherence to its own leave policies, the Court cannot conclude, as a
matter of law, that Plaintiff's suspension was not a response to his Reasonable Accommodation
request. See Clarke v. DynCorp Int'l LLC, 962 F. Supp. 2d 781, 790 (D. Md. 2013). As a result,
Plaintiff's retaliation claim under Title VII survives Defendant’s motion to dismiss.
IV. Conclusion

For the foregoing reasons, an Order shall enter GRANTING IN PART Defendant’s motion
to dismiss (ECF No. 14) Plaintiffs discrimination and failure to accommodate claims under the
Rehabilitation Act (Count One) and DENYING IN PART Defendant’s motion to dismiss

Plaintiff's retaliation claim under Title VII (Count Two).

DATED this Ls day of December, 2020.

BY THE COURT:

KDmea TKI 2h

James K. Bredar
Chief Judge

14
